Civil action for divorce a mensa et thoro. At the close of the evidence, the defendant moved for judgment of nonsuit upon the ground that the evidence was insufficient to be submitted to the jury. The motion was allowed, and the plaintiff appealed.
The plaintiff asks a decree of divorce from bed and board upon the ground of abandonment, coupled with failure to support her, and also that the defendant has inflicted such indignities upon her as makes her life intolerable. No alimony is asked.
The court sustained the motion to nonsuit and dismissed the action, but awarded the custody of the children, under certain conditions, to the plaintiff.
We have examined the evidence in this record with great care, and find that it discloses a most unfortunate and lamentable condition of (46)      affairs, but it falls far short of that character which entitles the plaintiff to a divorce a mensa, assuming that her version of the facts is correct.
The law will not sanction and authorize by its decrees the separation of husband and wife except for legal cause as prescribed in the statute and settled by numerous decisions of this Court. Martin v. Martin, 130 N.C. 28;Oconnor v. Oconnor, 109 N.C. 139; Jackson v. Jackson, 105 N.C. 433;White v. White, 84 N.C. 340; Joyner v. Joyner, 59 N.C. 322; McQueen v.McQueen, 82 N.C. 472.
The evidence in this case does not at all meet the requirements of the law as laid down in those cases.
We deed it unnecessary to discuss it. It would be painful to the parties chiefly interested, and their children, and of but little value as a precedent.
Affirmed. *Page 69